Title: From James Madison to Elbridge Gerry, 5 July 1814
From: Madison, James
To: Gerry, Elbridge


        
          Dear Sir
          Washington July 5. 1814
        
        I am in your debt for 3 letters of the 10. 11. & 25 June. General Boyd goes to N.Y. instead of N. Orleans. Weston was never even seen by me. The command of the Revenue Cutter is to be given to    Trewitt who is strongly & extensively recommended.
        The last intelligence from Europe was as you will have inferred, no wise decisive with respect to our affairs with G.B: nor can it well be so, untill the views of the latter are disclosed in negociation. In the mean time ostensible preparations, perhaps real expeditions, will be adapted to her purposes, whether peace be her object at Gottenburg, or war her object here. As we do not know whether the B. Cabinet will consult its sober interests, or the passions of the moment, or be made to understand & feel the policy of the great powers of the Continent in relation to this Country, it is impossible to divine the course it will pursue. If her views are limitted to the questions embraced by the war, it is a reasonable expectation that with the facility afforded by the peace in Europe, an adjustment with us may take place. Should new pretensions grow out of the state of things in Europe, or out of a misconceiv[e]d state of things here, we can see nothing before us but another combat, pro aris et focis. It would seem scarcely credible that a subversion of our Govt. can enter into the calculations of the B. Cabinet and yet it is not easy to set bounds to the delusion which may be produced on willing minds, by the food for it supplied by displays among ourselves. Accept my friendly respects & best wishes
        
          James Madison
        
      